Citation Nr: 0333946	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and from June 1971 to March 1979.

This appeal originates from a June 2002 rating decision by 
the Oakland, California, RO, that denied the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU).  The appellant was notified of this 
decision in July 2002.  She submitted a notice of 
disagreement with the decision in August 2002, and a 
statement of the case was issued in January 2003.  The 
appellant perfected her appeal to the Board of Veterans' 
Appeals (Board) in March 2003.  

The veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge in May 2003; a transcript of 
her testimony is of record.  At the hearing the veteran 
submitted additional evidence for which she waived RO 
consideration in the first instance.  See 38 C.F.R. § 20.800; 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also in May 2003, the veteran stated in writing her desire to 
withdraw from appellate consideration issues stemming from 
October 1992 and December 1994 rating decisions as follows:  
Entitlement to a higher than 10 percent evaluation for 
chronic obstructive pulmonary disease, entitlement to service 
connection for endometriosis, entitlement to service 
connection for a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy, entitlement to a compensable 
evaluation for salpingitis with dysmenorrhea, entitlement to 
a higher than 60 percent evaluation for chronic 
gastrointestinal disorder, and entitlement to service 
connection for bilateral hearing loss.  Accordingly, these 
issues will not be further addressed.  See 38 C.F.R. § 20.204 
(2003).




REMAND

The veteran asserts that she is totally disabled and unable 
to retain or maintain any gainful employment due to her 
multiple service-connected disabilities, primarily her 
gastrointestinal and headache disorders.  She further asserts 
that her current employment as owner of a courier business 
constitutes marginal employment as she can only work part 
time (approximately 8 hours a week) due to these 
disabilities.

A review of the claims file reveals that, at present, the 
record does not contain sufficient medical evidence to 
adjudicate this claim.  In Friscia v. Brown, 7 Vet. App. 294 
(1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994), 
the Court of Appeals for Veterans Claims specifically stated 
that, where VA has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of a service 
connected disability, VA has the duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service connected 
disability(ies) has on his (or her) ability to work.  Friscia 
at 297.  Therefore, further development by way of a VA 
examination is warranted.  See 38 U.S.C.A. § 5103A(d).  This 
is particularly so in view of evidence showing that the 
veteran has a number of nonservice-connected disabilities as 
well, to include diabetes mellitus, Type II, hypothyroidism 
and a possible psychiatric disability.  

Moreover, the veteran testified in May 2003 that her doctors 
(VA) told her that they had noted in her records that she was 
unable to work due to her service-connected disabilities, but 
that she herself has not seen these records.  The Board 
likewise has not seen such notations in the medical evidence 
of record.  Hence, prior to arranging for the veteran to 
undergo examination, the RO must obtain and associate with 
the claims file all outstanding medical records.  
Specifically, the veteran testified that she received all her 
medical treatment from a VA medical facility in Sacramento, 
California.  A review of the claims file shows that it 
currently contains treatment records from that facility dated 
through March 2002.  Accordingly, the RO must ensure that its 
request for all outstanding VA medical records includes the 
period from March 2002 to "present".  In this respect, the 
law states that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, an attempt must be made to obtain 
these identified records and any other outstanding records 
that may be pertinent to the pending appeal.  38 U.S.C.A. 
§ 5103A(b)(c).

The Board also notes that, in an April 2003 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support her claim for a TDIU within 30 days of 
the date of the letter, consistent with the provisions of 
38 C.F.R. § 3.159(b)(1) (2003).  The RO noted that it would 
proceed with the veteran's claim after 30 days.  However, in 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all of the 
veteran's outstanding treatment records 
from the VA medical facility in 
Sacramento, California, to specifically 
include all treatment records dated from 
March 2002 to "present".  The RO must 
follow the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.  

2.  The RO should send the veteran a 
letter requesting that she provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information, and if 
necessary, authorization is provided.  The 
RO should also invite the appellant to 
submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
she has a full one-year period to respond.    

3.  If the veteran responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate 
examination so as to determine whether 
her service-connected disabilities 
preclude her from retaining or 
maintaining substantially gainful 
employment.  The RO is hereby advised of 
the veteran's preference to be examined 
at the VA medical facility in Sacramento, 
California.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  The examiner should 
accomplish all appropriate tests and 
studies, and report all clinical findings 
in detail.  The examiner should also set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran is unable 
to obtain or retain substantially gainful 
employment due solely to her service-
connected disabilities consisting of a 
chronic gastrointestinal disorder, 
chronic headaches, chronic sinusitis, 
chronic obstructive pulmonary disease, 
tinnitus, hypothyroidism, salpingitis 
with dysmenorrhea and nicotine 
dependence, notwithstanding any 
nonservice-connected disabilities; if so, 
he/she should provide the approximate 
date that the veteran became unable to 
work.  

5.  If the appellant fails to report to a 
scheduled examination, the RO must obtain 
and associate with the record copies of 
any notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
entitlement to a TDIU, in light of all 
pertinent evidence and legal authority.  
If the appellant fails to report for any 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  

9.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and her representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




